Van Brunt, P. J.
This action was brought to recover the value of certain property, consisting of jewelry of the value of $163.93, which the plaintiff claimed had been wrongfully taken into possession by the defendants, and converted by them. The answer denied the ownership of the property, and, as an affirmative defense, averred that, prior to and at the time of the commencement of this action, there was pending undetermined, in this.court, another action wherein the plaintiff and his assignors were defendants, and these defendants were plaintiffs, for the recovery of this and other property. Upon the trial it was shown that the defendants had taken the goods, and justified the taking upon the ground that the sale of the goods by them to the plaintiff’s assignors was void, and that it had been induced by their false statements of their solvency. The jury rendered a verdict for the plaintiff, and from the judgment thereupon entered, and from the order denying a motion for a new trial, this appeal is taken.
The appellant claims that error was committed during the progress of the trial in the admission of evidence of payments for other property not affected by this action, in reading from the books of the plaintiff’s assignors, and the declarations of the defendants as to their intentions in respect to the goods taken which do not seem to be very material to the question in controversy, *315or to have in any way affected the defendants to their detriment. But it does appear that evidence was given by one of the Viemeisters, although objection was duly made to the effect that, if their creditors would have waited or extended the time of payment, they could have paid their creditors in full. This was clearly error. It was entirely immaterial what would have happened had the creditors of the Viemeisters chosen to extend the time of payment of their indebtedness.
Another material error seems to have been committed in the exclusion of the evidence of the agent of the Jewelers’ Board of Trade, who was obtaining information in respect to the Viemeisters’ standing, denying the statement which had been sworn to by one of the Viemeisters that he stated, at the time of obtaining such information, that he only wanted it for a special purpose. It certainly was material as to the extent of the credibility to be given to the witness, and affecting the credibility to be given to the Viemeisters in respect to their explanation of the information which they gave to the agent. So, also, the defendant was entitled to show that the alleged change in the paper which had been filled out by the agent of the organization had not been made as was claimed by the Viemeisters, and also to show where the papers had been, and in whose custody it was, for the purpose of contradicting the evidence which had been offered upon the part of the plaintiff. Without considering the other points raised, we think that the errors suggested call for a reversal of the judgment. The judgment and order should be reversed, and a new trial ordered, with costs to the appellant to abide the event.